EXHIBIT 10.1 EQUIPMENTLEASEAGREEMENT THIS EQUIPMENT LEASE AGREEMENT is entered into this 25th day of July 2011, byand between Service Team Inc., a Nevada corporation. herein after referred to as (Lessee) and Hallmark Venture Group, Inc. a Nevada corporation,herein after referred toas (Lessor), pursuant to the following:: RECITALS WHEREAS, Lessor desires to lease various business equipment to Lessee and Lessee desires to lease the business equipment from the Lessor. NOW, THEREFORE, in consideration of the agreements of the parties hereto, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Hallmark Venture Group, Inc. hereby agrees to lease the following business equipment toService Team Inc. for $100 per month for a period of three (3) years starting August 1, 2011. 2. The business equipment consists of:furniture, office equipment, computers, work benches, test equipment, telephones and miscellaneous equipment and tools used to repair televisions and electrical appliances. 3. The business equipment will be kept in the offices of Service Team Inc. at 7121 Engineer Road, San Diego, California 92111.The equipment will be available for inspection by a representative of Hallmark Venture Group, Inc. during normal business hours. 4. A schedule of the equipment being leased is attached to this Agreement asExhibit A. Hallmark Venture Group, Inc. and Service Team Inc. hereby agree to this Agreement for the leasing of the business equipment on the 25th day of August, 2011. Hallmark Venture Group, Inc. (Lessor) Service Team Inc. (Lessee) /s/ Robert L. Cashman /s/ Carlos Arreola Robert L. Cashman, President Carlos Arreola, President SCHEDULE OF LEASED EQUIPMENT EXHIBITA Description Model Serial MONITOR (PHILIPS) 23 FW9955-35 BZ1A0438841635 PHONE SPA942 88019FB02056 MONITOR (HP) PE1234 CNN53807P7 PHONE SPA504G CBT14170156 MONITOR (DELL) E156FPF CN0Y9998-72872-58P-06VL PHONE SPA504G CBT140203NE CALCULATOR EL-1750V ODO3Y MONITOR (HP) PE1234 CNN5390K9G PHONE SPA504G CBT1402041Y HARD DRIVE 0U7670 CN-OYD544-70821-5AQ-5C6F HARD DRIVE 05D481 00043-465-769-268 HARD DRIVE GX280 ###-##-#### HARD DRIVE DHM JF06P41 MONITOR (VIEW SONIC) VS11444 QCX071241741 PHONE SPA504G CBT1406020H ROUTER DES-1105 QIOQ1440615174 HARD DRIVE PD01X CN-OR1631-48643-52F-1006 PRINTER (SAMSUNG) CLX3160FN 8Y61B1AQ100996W PHONE SPA504G CBT140202Y0 PHONE SPA504G CBT14020420 LAPTOP (DELL) PP01L CN-06P823-48643-2A8-2415 PHONE SPA504G CBT1402041W LAPTOP (DELL) PP01L CN-06P823-48155-237-0768 PRINTER (EPSON) LQ590 FSQY09088 PRINTER (BROTHER_) MFC-7340 462062A9N932681 PRINTER (SANMSUNG) CLX3160FN 8Y6181AQ300609F PHONE SPA504G CBT140201R PHONE SPA504G CBT140203R6 PHONE SPA942 88019FA96326 PHONE SPA942 88019FA96326-2 MONITOR (HP) PE1234 CNN5390J2C HARD DRIVE 52XMAX NA CISCO ROUTER NA HARD DRIVE GC520AAR CN27131FVV RCA STEREO RS2656 NA PRINTER (HP) 1220C SG23J130PO HARD DRIVE A1203W MONITOR (LG) 37LC7D 801MXKD3A109 PRINTER (HP) TH3B6190VQ MONITOR (HP) HP1740 CND7010LC4 PHONE SPA942 88019FB01926 PRINTER (LEXMARK) X1240 PHONE SPA942 88019FA96323 COMPRESSOR (HUSKY) VT631402AJ L8200244621 COMPRESSOR (CAMPBELL) EX510001 NA COMPRESSOR (BOSTITCH) OM200 STAPLE GUN (BOXER) AB100T 23T0373 Description Model Serial STAPLE GUN (BOXER) AB100T 23A0145 RCA POWER LINE MONITOR WY-120A HEATER (HOLMES) 1TOUCH HEATER (HOLMES) 1TOUCH 900001001631-2 SCOPE LBO-518 SONY PLAYER SLV-595HS NA YAMAHA AMP DSPA3090 E1490865U POWER SUPPLY (VIZ) WP705A 4019C9 TUNER (SAMSUNG) SIR-T351 64LWC00066T DVD PLAYER (TOSHIBA) HD-A2K4 SLC7209789 SERVERS (DELL) 1XWXND1 SERVERS (DELL) DWWXND1 SERVERS (DELL) 4JSXND1 SERVERS (DELL) JWWXND1 BATTERY PACK (APC) 300XL SUA4ARMXLBP3V BATTERY PACK (APC) 300XL JS0648022371 POWER CONNECT 001143F7957F SENCORE SG165 NA JACK PALLET NA 070511650X0402073306 OFFICE FURNITURE 8 work benches 8 tables (including 4 Ikea Tables) 1 conference table Black Ikea Couch 8 Trees 1 refrigerator 4 cabinets 3 file cabinets Ford E350 Vehicle All test equipment pallet jack ladders 2 Large White Boards 6 Chairs 4 Rolling Table Carts
